DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 16/365,818 is responsive to communications filed on 10/21/2021, in response to the Non-Final Rejection of 07/22/2021. Claims 1 and 8 have been amended. Claims 2, 5, 13-15 and 16 have been canceled. Currently, claims 1, 3-4, 6-12, 17-23 are pending and are presented for examination. 

Response to Arguments
3.	Applicant's remarks see pages 8-14, filed on 10/21/2021, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).
Although the features of claim 15 have been previously considered, they have not been considered as a new combination amended into independent claims 1 and 8.  The new combination such as “only when the open trailer is present to proceed to analyze the actual image data and based thereon to determine a trailer position and a trailer shape of the open trailer, as well as an actual position of the cargo relative to the open trailer so as to monitor the cargo” raises new issues and would require further search and/or consideration.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims Claims 1, 3-4, 6-12, and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable by Trageser et al. (US2018/0215394A1) (hereinafter Trageser) in view of Lavoic et al. (US 2014/0358417A1) (hereinafter Lavoic).
	Regarding claim 1, Trageser discloses a trailer cargo monitoring apparatus for a vehicle that has an open trailer coupled to and towed behind the vehicle (e.g. see abstract, Figs. 1A-4B: monitoring a load in a trailer coupled to a vehicle), said apparatus comprising:
	a sensor arrangement (e.g. see Fig. 2: sensor 60) that is arranged at a rear end of the vehicle facing toward the open trailer (e.g. see Figs. 1-2, paragraphs 0025: an image sensor positioned on the vehicle 35; Figs. 4A-4B, paragraphs 0036, 0037: a backup camera of the vehicle 35 or a force sensor positioned in the hitch of the vehicle 35 detects the presence of the trailer 30); and 
	a calculation unit (e.g. see Fig. 2-3, paragraphs 0029, 00035, 0036: controller and processor);
	wherein the sensor arrangement (e.g. see Fig. 2: sensor 60) is configured to capture sensor data indicative of whether the open trailer is present (e.g. see Figs. 1-2, paragraphs 0025: an image sensor positioned on the vehicle 35; Figs. 4A-4B, paragraphs 0036, 0037: a backup camera of the vehicle 35 or a force sensor positioned in the hitch of the vehicle 35 detects the presence of the trailer 30) and actual image data of a cargo loaded on or within the open trailer (e.g. see paragraphs 0005-0007: monitoring the position of a load (e.g. cargo) in a trailer coupled to a vehicle; Figs. 4A-4B, paragraphs 0034-0036);
	wherein the calculation unit (e.g. see Fig. 2-3) is configured to determine from the sensor data whether the open trailer is present, and only when the open trailer is present to proceed to analyze the actual image data (e.g. see Figs. 1-4B, paragraphs 0025, 0036, 0037: detecting the presence of the trailer 30; also see abstract, paragraphs 0005, 0007, 0038) and based thereon to determine an actual position of the cargo relative to the open trailer so as to monitor the cargo (e.g. see Figs. 4A-4B, paragraphs 0034-0036: the load 145 engaged with a trailer 30 coupled to a vehicle 35 in a first (or original) position 160);
(e.g. see Fig. 2-3) is configured to compare the actual position of the cargo relative to the open trailer with a predefined position relative to the open trailer, and wherein the calculation unit is configured to inform a driver of the vehicle when the actual position of the cargo relative to the open trailer differs from the predefined position relative to the open trailer by more than a predefined threshold (e.g. see Figs. 4A-4B, paragraphs 0034-0036: the load 145 engaged with a trailer 30 coupled to a vehicle 35 in a first (or original) position 160. As a driver maneuvers the vehicle 35 to transport the load 145, the load 145 may shift, as illustrated by arrow 165, to a second position from the first position 160; abstract, paragraphs 0006, 0007, 0029: comparing the initial weight and the current weight, a notification when the current weight is different than the initial weight by a predetermined threshold; also see Fig. 2-3, paragraphs 0030-0033).
	Trageser further discloses determining a trailer position (e.g. see paragraphs 0035-0037: a backup camera of the vehicle 35 or a force sensor positioned in the hitch of the vehicle 35 detects the presence of the trailer 30 that corresponds the position and the location of the trailer 30), but does not explicitly disclose determining a trailer shape of the open trailer.
	However, Lavoic discloses determining both a trailer position and a trailer shape of the open trailer (e.g. see paragraphs 0042, 0043: determining the shape of the trailer 12 and the position of the trailer; Figs. 1-5).
before the effective filling date of the claimed invention to modify the system disclosed by Trageser to add the teachings of Lavoic as above, in order to provide various implementations to bolster the functionality and improvements of a trailer backup assist system (see paragraph 0022: Lavoic).
	Regarding claim 3, Trageser and Lavoic disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the sensor arrangement (e.g. see Fig. 2) is configured to capture reference image data of the cargo on or within the trailer before or when the vehicle starts driving (e.g. see Figs. 1-2, 4A-4B , paragraphs 0025, 0036-0038), and
	wherein the calculation unit (e.g. see Fig. 2-3) is configured to determine the predefined position from the reference image data, and to determine a position shift of the cargo relative to the trailer by the comparing of the actual position relative to the open trailer with the predefined position relative to the open trailer (e.g. see Figs. 4A-4B, paragraphs 0034-0036: the load 145 engaged with a trailer 30 coupled to a vehicle 35 in a first (or original) position 160. As a driver maneuvers the vehicle 35 to transport the load 145, the load 145 may shift, as illustrated by arrow 165, to a second position from the first position 160; abstract, paragraphs 0006, 0007, 0029: comparing the initial weight and the current weight, a notification when the current weight is different than the initial weight by a predetermined threshold; also see Fig. 2-3, paragraphs 0030-0033).
	Regarding claim 4, Trageser and Lavoic disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the sensor arrangement comprises a camera (e.g. see Figs. 1-2, 4A-4B, paragraphs 0025, 0036-0038: a sensor comprising a camera).
	Regarding claim 6, Trageser and Lavoic disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses further comprising an indication lamp, a display screen and/or a user interface (e.g. see Fig. 2, paragraphs 0024, 0030, 0032: the user interface 65 is a display device positioned within the driver compartment of the vehicle 35), via which the calculation unit is configured to inform the driver when the actual position of the cargo relative to the trailer differs from the predefined position relative to the open trailer by more than the predefined threshold (e.g. see Figs. 4A-4B, paragraphs 0034-0036: the load 145 engaged with a trailer 30 coupled to a vehicle 35 in a first (or original) position 160. As a driver maneuvers the vehicle 35 to transport the load 145, the load 145 may shift, as illustrated by arrow 165, to a second position from the first position 160; abstract, paragraphs 0006, 0007, 0029: comparing the initial weight and the current weight, a notification when the current weight is different than the initial weight by a predetermined threshold; also see Fig. 2-3, paragraphs 0030-0033).
	Regarding claim 7, Trageser and Lavoic disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses the vehicle, and the open trailer coupled to and towed behind the vehicle, wherein the sensor arrangement and the calculation unit of the trailer cargo monitoring apparatus are mounted on the vehicle (e.g. see Figs. 1-4B, paragraphs 0025, 0036, 0037: the trailer 30 is coupled to the vehicle 35; also see abstract, paragraphs 0005, 0007, 0038).
	Regarding claim 8,    this claim is a method claim of an apparatus version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 9,    this claim is a computer program element claim of a method version as applied to claim 8 above, wherein the computer program performs the same limitations cited in claim 8, the rejections of which are incorporated herein. Furthermore, Trageser discloses an image processor, a storage, and computing device (see Fig. 1; paragraphs 0041, 0025, 0039).
	Regarding claim 10,   this claim is a non-transitory computer-readable medium claim of a method version as applied to claim 8 above, wherein the non-transitory 
	Regarding claim 11, Trageser and Lavoic disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the sensor arrangement and the calculation unit are mounted on the vehicle (e.g. see Fig. 1-2, 4A-4B, paragraphs 0019, 0024, 0029: sensor 60 and controller 55).
	Regarding claim 12, Trageser and Lavoic disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the sensor arrangement comprises a rear view camera of the vehicle (e.g. see Figs. 1-2, paragraphs 0025: an image sensor positioned on the vehicle 35; Figs. 4A-4B, paragraphs 0036, 0037: a backup camera of the vehicle 35 or a force sensor positioned in the hitch of the vehicle 35 detects the presence of the trailer 30).
	Regarding claim 17, it contains the limitations of claim 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 16 and 17, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, Trageser and Lavoic disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the predefined threshold is such that the driver is informed when the comparing of the actual position with the predefined position indicates that the cargo or a part of the cargo has fallen off the open trailer (e.g. see Figs. 4A-4B, paragraphs 0034-0036: the load 145 engaged with a trailer 30 coupled to a vehicle 35 in a first (or original) position 160. As a driver maneuvers the vehicle 35 to transport the load 145, the load 145 may shift, as illustrated by arrow 165, to a second position from the first position 160; abstract, paragraphs 0006, 0007, 0029: comparing the initial weight and the current weight, a notification when the current weight is different than the initial weight by a predetermined threshold; also see Fig. 2-3, paragraphs 0030-0033).
	Regarding claim 20, Trageser and Lavoic disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the camera is externally mounted on a rear exterior of the vehicle (e.g. see Figs. 1-2, paragraphs 0025: an image sensor positioned on the vehicle 35; Figs. 4A-4B, paragraphs 0036, 0037: a backup camera of the vehicle 35 or a force sensor positioned in the hitch of the vehicle 35 detects the presence of the trailer 30).
	Regarding claim 21, Trageser and Lavoic disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the camera is arranged in a rear spoiler of the vehicle (e.g. see Figs. 1-2, paragraphs 0025: an image sensor positioned on the vehicle 35; Figs. 4A-4B, paragraphs 0036, 0037: a backup camera of the vehicle 35 or a force sensor positioned in the hitch of the vehicle 35 detects the presence of the trailer 30).
	Regarding claim 22, Trageser and Lavoic disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the sensor arrangement comprises a radar sensor or a lidar sensor (e.g.  Fig. 2, paragraphs 0025, 0028, 0038).
	Regarding claim 23, Trageser and Lavoic disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Trageser discloses wherein the sensor arrangement is not arranged in or on the open trailer (e.g. see Figs. 1-2, paragraphs 0025, 0028, 0038: an image sensor positioned on the vehicle 35; Figs. 4A-4B, paragraphs 0036, 0037: a backup camera of the vehicle 35 or a force sensor positioned in the hitch of the vehicle 35 detects the presence of the trailer 30).

Conclusion
6.	Applicant’s amendment necessitated the new ground (s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ON S MUNG/Primary Examiner, Art Unit 2486